 1   Monica Perales
     Attorney at Law: 297739
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel: (562) 868-5886
     Fax: (562) 868-5491
 4   E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     MARK A. SALAZAR
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     MARK A. SALAZAR                          ) Case No.: 2:18-cv-01096-DMC
12                                            )
                  Plaintiff,                  ) ORDER EXTENDING BRIEFING
13   v.                                       ) SCHEDULE
                                              )
14   NANCY A. BERRYHILL, Acting               )
     Commissioner of Social Security,         )
15                                            )
                                              )
16                Defendant.                  )
                                              )
17
18         Based upon the stipulation of the parties, and for cause shown,
19         IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time, to

20   and include January 18, 2019, in which to file Plaintiff’s Opening Brief; and that
     all other deadlines set forth in the August 6, 2018 Case Management Order shall be
21
     extended accordingly. IT IS SO ORDERED.
22
23
24
25
26
27
                                             -1-
28
 1   Respectfully submitted,
 2   LAW OFFICES OF Lawrence D. Rohlfing
 3
           /s/Monica Perales
 4
     BY: _________________________
 5      Monica Perales
        Attorney for plaintiff
 6
 7
 8   Dated: January 3, 2019
                                           _______________________________
 9
                                           _____
10                                         DENNIS M. COTA
                                           UNITED STATES MAGISTRATE
11                                         JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                     -2-
28
